           Case 1:18-cv-01676-NONE-SAB Document 35 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                             Case No. 1:18-cv-01676-NONE-SAB

12                  Plaintiffs,                          ORDER CONTINUING HEARING ON
                                                         MOTION FOR PRELIMINARY APPROVAL
13           v.                                          TO APRIL 28, 2021

14   OLAM SPICES AND VEGETABLES, INC.,

15                  Defendant.

16

17          On March 9, 2021, the motion for preliminary approval of the class action and collective

18 action settlement was re-referred to the undersigned for further consideration in light of

19 supplemental briefing that had been filed. (ECF No. 31.) On March 23, 2021, an order issued
20 setting a hearing on the motion for April 7, 2021, and providing the parties with the opportunity

21 to file supplemental briefing. (ECF No. 32.) On April 5, 2021, a supplemental brief was filed.

22 (ECF No. 34.)

23          The supplemental brief states that the parties are going to revise the settlement agreement

24 to address some of the concerns raised in the March 23, 2021 order and requests a two week

25 extension of time to submit supplemental briefing. The Court shall grant the request for a

26 continuance of the deadline to file supplemental briefing to allow the parties to submit a revised
27 settlement agreement and the hearing set for April 7, 2021 shall be continued.

28 / / /


                                                     1
         Case 1:18-cv-01676-NONE-SAB Document 35 Filed 04/06/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The parties shall file supplemental briefing on or before April 21, 2021; and

 3          2.      The hearing set for April 7, 2021, is CONTINUED to April 28, 2021, at 10:00

 4                  a.m. in Courtroom 9.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        April 6, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
